Haney, J.
Appellant makes application, upon notice, to amend his abstract by adding thereto the notice of appeal, in full, with the indorsements thereon showing service upon the attorneys for respondent and the clerk of the courts. The proposed amendment shows that an appeal was taken from the judgment; and the order denying a new trial made after judgment. The statement of the abstract upon this subject is as follows: “N itice of appeal to the supreme court was duly served on the attorneys for the defendant, and on the clerk of the circuit court for Sanborn county, S. D , on the 16th day of May, 1898; and on the same day said notice was duly filed in the office of said clerk. ” As the abstract fails to state from what the appeal was taken, the proposed amendment is necessary and proper. It will be allowed, without terms.